Exhibit 10.5

 

Pulaski Financial Corp.

Deferred Compensation Plan

 

Article 1

Effective Date and Purpose

 

1.1 Effective Date. The Pulaski Financial Corp. Deferred Compensation Plan (the
“Plan”) is effective as of January 1, 2002.

 

1.2 Purpose. The Plan is a deferred compensation plan, the primary purpose of
which is to provide directors and key employees of Pulaski Bank (the “Bank”) and
its affiliated companies with the opportunity to voluntarily defer a portion of
their compensation, subject to the terms of the Plan. By adopting the Plan,
Pulaski Financial Corp. (the “Company”) and the Bank desire to enhance their
ability to attract and retain employees of outstanding competence by providing
such individuals with an opportunity to increase their equity interest in the
Company by investing deferrals in shares of Company common stock (“Common
Stock”).

 

Article 2

Administration

 

2.1 The Committee. The Plan shall be administered by the Compensation Committee
of the Board or any other successor committee appointed by the Board (the
“Committee”).

 

2.2 Authority of the Committee. The Committee shall have authority to select
eligible employees of the Bank for participation in the Plan; determine the
terms and conditions of each employee’s participation in the Plan; interpret the
Plan; establish, amend, or waive rules and regulations for the Plan’s
administration; and, subject to Article 8 herein, amend the terms and conditions
of the Plan and any agreement entered into under the Plan. Further, the
Committee shall make all other determinations which may be necessary or
advisable for the administration of the Plan. As permitted by law, the Committee
may delegate any of its authority granted under the Plan to such other person or
entity it deems appropriate, including but not limited to, senior management of
the Bank.

 

2.3 Guidelines. Subject to the provisions herein, the Committee may adopt
written guidelines for the implementation and administration of the Plan.

 

2.4 Decisions Binding. All determinations and decisions of the Committee arising
under the Plan shall be final binding, and conclusive upon all parties.

 

Article 3

Eligibility and Participation

 

3.1 Eligibility. Subject to Sections 3.2 and 3.3, persons eligible to be
selected to participate in the Plan in any fiscal year (a “Year”) shall include
full-time, salaried or commission-based employees of the Bank, its subsidiaries,
and affiliates who are key employees, as determined by the Committee in its sole
discretion.



--------------------------------------------------------------------------------

3.2 Limitation on Eligibility. It is the intent of the Company that the Plan
qualify for treatment as a “top hat” plan under the Employee Retirement Income
Security Act of 1974, as amended from time to time, or any successor Act thereto
(“ERISA”). Accordingly, to the extent required by ERISA to obtain such “top hat”
treatment, eligibility shall be extended only to those executives who comprise a
select group of management or highly compensated employees. Further, the
Committee may place such additional limitations on eligibility as it deems
necessary and appropriate under the circumstances.

 

3.3 Participation. Participation in the Plan and the extent of such
participation shall be determined by the Committee based upon the criteria set
forth in Sections 3.1 and 3.2 herein. An employee who is chosen to participate
in the Plan in any Year (a “Participant”) shall be so notified in writing. In
the event a Participant selected to participate in the Plan no longer meets the
criteria for participation, such Participant shall become an inactive
Participant, retaining all the rights described under the Plan, except the right
to make any further deferrals, until such time that the Participant again
becomes an active Participant.

 

3.4 Partial Year Eligibility. In the event that an individual first becomes
eligible to participate in the Plan during a Year, such individual shall, within
thirty (30) calendar days of becoming eligible, be notified by the Bank of his
or her eligibility to participate, and the Bank shall provide each such
individual with an Election Form, which must be completed by the individual as
provided in Section 4.2 herein.

 

3.5 No Right to Participate. Except as otherwise set forth in a Participant’s
Deferred Compensation Agreement, no employee shall have the right to be selected
as a Participant, or having been so selected for any given Year, to be selected
again as a Participant for any other Year.

 

Article 4

Deferral Opportunity

 

4.1 Deferrals

 

(a) Amount Which May Be Deferred by a Participant. A Participant may elect to
defer, in any Year, the eligible components of Compensation (as described
below); provided, however, that the Committee shall have sole discretion to
designate which components of Compensation are eligible for deferral elections
under the Plan in any given Year. In addition, the Committee may, in its sole
discretion, designate the maximum or minimum amount or increments of any single
eligible component of Compensation which may be deferred in any Year or
establish any other limitations as it deems appropriate in any Year.

 

The components of “Compensation” shall include (i) “Salary” defined as all
regular, basic wages, before reduction for amounts deferred pursuant to the Plan
or any other plan of the Bank or the Company, payable in cash to a Participant
for services to be rendered, exclusive of

 

2



--------------------------------------------------------------------------------

any Bonus, other special fees, awards, or incentive compensation, allowances, or
amounts designated by the Bank as payment toward or reimbursement of expenses,
(ii) “Bonus” defined as any incentive award based on an assessment of
performance, payable by the Bank to a Participant with respect to the
Participant’s services during a Year, and (iii) “Commissions” defined as fees
earned in connection with loan originations and other transactions with the Bank
or its affiliates.

 

(b) Non-Elective Deferrals. In addition to any elective deferral contributions
made by a Participant under subsection (a) hereof, the Bank, in it sole
discretion, may, but shall not be required to, credit to a Participant’s Account
as a nonelective deferral contribution (a “Bank Contribution”) any amount it
determines appropriate. The amount so credited, if any, may vary from
Participant to Participant and may be zero even if a contribution is made on
behalf of another Participant. The Bank may also express a Bank Contribution as
a matching contribution equal to a percentage of the Participant’s annual
elective deferral contributions, if any. Subject to a written agreement between
the Company, the Bank and the Participant, the Bank may require deferral of a
portion of the Participant’s Compensation on a non-elective basis and such
deferral shall be treated as a Bank Contribution.

 

4.2 Time of Deferral Election. An election to defer a component of Compensation
permitted by the Committee to be deferred by a Participant under the Plan shall
be given effect in accordance with the following timing rules:

 

(a) An election to defer Salary or Commissions shall apply only to Salary or
Commissions earned for payroll periods beginning after a properly executed
Election Form has been filed with the Committee.

 

(b) An election to defer a Bonus for any Year shall apply only if a properly
executed Election Form has been filed with the Committee before the beginning of
the Year to which the Bonus relates.

 

4.3 Content of Deferral Election. All deferral elections shall be irrevocable,
and shall be made on a form or forms prescribed by the Committee (an “Election
Form”), as described herein. Participants shall make the following irrevocable
elections on each Election Form:

 

(a) The amount to be deferred with respect to each eligible component of
Compensation for the Years;

 

(b) The length of the deferral period with respect to each eligible component of
Compensation, subject to the terms of Section 4.4 herein; and

 

(c) The method of distribution to be made to the Participant at the end of the
deferral period(s), subject to the terms of Section 4.5 herein.

 

Notwithstanding the amounts requested to be deferred pursuant to subparagraph
(a) above, the limits on deferrals set forth in Section 4.1 herein shall apply
to the requested deferrals each Year.

 

3



--------------------------------------------------------------------------------

A Participant may, from time to time, modify a deferral election with respect to
previously deferred amounts, including a modification as to the length of the
deferral period or the form of distribution at the end of such period; provided,
however, that a modification of the terms of a prior deferral election shall
only be effective one (1) year after the date on which it is submitted in
writing to the Bank and subject to the approval of the Committee.

 

4.4 Length of Deferral. The deferral periods elected by each Participant with
respect to deferrals of Compensation for any Year shall be at least equal to one
(1) year following the end of the Year to which the deferral relates, unless
such deferral is a Bank Contribution subject to a vesting schedule.

 

4.5 Distribution of Deferred Amounts. Participants shall be entitled to elect to
receive distribution of deferred amounts, at the end of the deferral period in a
single lump sum distribution, by means of installments, or in such other format
approved by the Committee.

 

(a) Lump Sum Distribution. Such distribution shall be made in the form of whole
shares of Common Stock within one hundred and twenty (120) calendar days of the
date specified by the Participant as the date for distribution of deferred
amounts as described in Sections 4.3 and 4.4 hereof, or as soon thereafter as
practicable.

 

(b) Installment Distribution. Participants may elect distribution in annual
installments, with a minimum number of installments of two (2) and a maximum of
ten (10). The initial distribution shall be made in the form of shares of Common
Stock within one hundred and twenty (120) calendar days after the commencement
date selected by the Participant pursuant to Sections 4.3 and 4.4 hereof, or as
soon thereafter as practicable. The remaining distributions shall be made in
shares of Common Stock each year thereafter, until the Participant’s entire
deferred compensation account has been distributed. The number of shares
distributable with respect to each installment shall be equal to the balance of
the number of Common Stock Units remaining in the Participant’s deferred
compensation account immediately prior to each such distribution, multiplied by
a fraction, the numerator of which is one (1), and the denominator of which is
the number of installments remaining.

 

(c) Alternative Schedule. A participant may submit an alternate distribution
schedule to the Committee for approval; provided, however, that no such
alternate schedule shall be permitted unless approved by the Committee.

 

(d) Limitation on Form of Distribution. Distributions under this Plan shall be
made solely in the form of whole shares of Common Stock and the Company shall be
under no obligation to distribute any amount in cash.

 

(e) Death Benefits; Beneficiary Designation. If a Participant dies before the
end of a deferral period or prior to termination of employment, or after
distribution of the Participant’s account has commenced but prior to the
distribution of all amounts to which the Participant is entitled under the Plan,
the Participant’s account shall be distributable or shall continue to be

 

4



--------------------------------------------------------------------------------

distributed in accordance with the Participant’s election under this Section 4.5
to the person or persons designated pursuant to this subsection (e). A
Participant may from time to time designate in writing on a form prescribed by
the Committee for such purpose a person or persons (named contingently or
successively) to receive benefits distributable under this Plan upon or after
the Participant’s death. Such designation may be changed from time to time by
the Participant by filing a new designation. Each designation shall revoke all
prior designations by the Participant. In the absence of a valid beneficiary
designation, the Participant’s benefits shall be distributable to his or her
surviving spouse, or, if the Participant is not survived by a spouse, to his or
her estate.

 

4.6 Financial Hardship. The Committee shall have the authority to alter the
timing or form of distribution of deferred amounts in the event that the
Participant establishes, to the satisfaction of the Committee, severe financial
hardship. In such event, the Committee may, in its sole discretion:

 

(a) Authorize the cessation of deferrals by such Participant under the Plan, or

 

(b) Provide that all or a portion of the amount previously deferred by the
Participant shall immediately be paid in a lump sum distribution in the form of
shares of Common Stock; or

 

(c) Provide that all or a portion of the installments payable over a period of
time shall immediately be paid in a lump sum distribution of shares of Common
Stock; or

 

(d) Provide for such other installment schedule as deemed appropriate by the
Committee under the circumstances.

 

For purposes of this Section 4.6, “severe financial hardship” shall be
determined by the Committee, in its sole discretion, in accordance with all
applicable laws. The Committee’s decision with respect to the severity of
financial hardship and the manner in which, if at all, the Participant’s future
deferral opportunities shall be ceased, and/or the manner in which if at all,
the distribution of deferred amounts of the Participant shall be altered or
modified shall be final, conclusive, and not subject to appeal.

 

4.7. Special Change in Control Election. In addition to the elections described
in Section 4.3 of this Plan, each Participant may make an election applicable
solely in the event of a Change in Control of the Bank or the Company with
respect to the length of the deferral period for all deferrals under the Plan
and the form of distribution of such deferrals. Such election must be made in
writing at least three (3) months prior to the consummation of any transaction
constituting a Change in Control. In the absence of an election pursuant to this
Section 4.7, a Participant’s benefits under this Plan shall be payable in
accordance with the Participant’s elections under Section 4.3. For purposes of
this Plan, a “Change in Control” shall mean an event of a nature that: (i) would
be required to be reported in response to Item 1(a) of the current report on
Form 8-K, as in effect on the date hereof, pursuant to Section 13 or 15(d) of
the Securities Exchange Act of 1934 (the “Exchange Act”); or (ii) results in a
Change in Control of the Bank or the Holding Company within the meaning of the
Change in Bank Control Act and

 

5



--------------------------------------------------------------------------------

the Rules and Regulations promulgated by the Federal Deposit Insurance
Corporation (“FDIC”) at 12 C.F.R. § 303.4(a), with respect to the Bank, and the
Rules and Regulations promulgated by the Office of Thrift Supervision (“OTS”)
(or its predecessor agency), with respect to the Holding Company, as in effect
on the date of this Agreement; or (iii) without limitation such a Change in
Control shall be deemed to have occurred at such time as (A) any “person” (as
the term is used in Sections 13(d) and 14(d) of the Exchange Act) is or becomes
the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of voting securities of the Bank or the Holding Company
representing 20% or more of the Bank’s or the Holding Company’s outstanding
voting securities or right to acquire such securities except for any voting
securities of the Bank purchased by the Holding Company and any voting
securities purchased by any employee benefit plan of the Holding Company or its
Subsidiaries, or (B) individuals who constitute the Board on the date hereof
(the “Incumbent Board”) cease for any reason to constitute at least a majority
thereof, provided that any person becoming a director subsequent to the date
hereof whose election was approved by a vote of at least three-quarters of the
directors comprising the Incumbent Board, or whose nomination for election by
the Holding Company’s stockholders was approved by a Nominating Committee solely
composed of members which are Incumbent Board members, shall be, for purposes of
this clause (B), considered as though he were a member of the Incumbent Board,
or (C) a plan of reorganization, merger, consolidation, sale of all or
substantially all the assets of the Bank or the Holding Company or similar
transaction occurs or is effectuated in which the Bank or Holding Company is not
the resulting entity, or (D) a proxy statement has been distributed soliciting
proxies from stockholders of the Holding Company, by someone other than the
current management of the Holding Company, seeking stockholder approval of a
plan of reorganization, merger or consolidation of the Holding Company or Bank
with one or more corporations as a result of which the outstanding shares of the
class of securities then subject to such plan or transaction are exchanged for
or converted into cash or property or securities not issued by the Bank or the
Holding Company shall be distributed, or (E) a tender offer is made for 20% or
more of the voting securities of the Bank or Holding Company then outstanding.

 

Article 5

Deferred Compensation Accounts

 

5.1 Participant Accounts. The Company shall establish and maintain an individual
bookkeeping account for deferrals made by each Participant under Article 4
herein. Each account shall be credited as of the date the amount deferred
otherwise would have become due and payable to the Participant, or as otherwise
determined in the Participant’s Deferred Compensation Agreement.

 

5.2 Valuation of Deferred Amounts. Amounts credited to a Participant’s deferred
compensation account shall be credited solely in the form of “Common Stock
Units” with each unit equivalent to one (1) share of Common Stock.

 

6



--------------------------------------------------------------------------------

The following additional rules shall apply to Common Stock Units:

 

(a) The number of Common Stock Units credited to a Participant’s Account with
respect to contributions made to his or her Account shall equal the dollar
amount of such contributions divided by the average of the high and low trading
prices of the Common Stock for the seven (7) trading days prior to the date the
contributions were made.

 

(b) The Participant’s Account shall also be credited with additional Common
Stock Units equal to the dollar amount of dividends or other distributions paid
from time to time during the deferral period on a number of shares of Common
Stock equal to the number of Common Stock Units then credited to the
Participant’s Account divided by the average of the high and low trading prices
of the Common Stock on the payment date.

 

(c) In the event of any change in the outstanding shares of the Common Stock by
reason of any stock dividend or split, recapitalization, merger, consolidation,
spin-off, reorganization, combination or exchange of shares, Change in Control
or other similar corporate change, then an equitable equivalent adjustment shall
be made in the Common Stock Units credited to Accounts under the Plan.

 

(d) When distribution of a Participant’s Account occurs, such distribution shall
be made solely by transferring to the Participant or beneficiary a number of
shares of the Common Stock equal to the number of whole units then distributable
from the Participant’s Account. On any distribution date, fractional Common
Stock Units shall be rounded up to the nearest whole unit.

 

5.3 Charges Against Accounts. There shall be charged against each Participant’s
deferred compensation account any distributions made to the Participant or to
his or her beneficiary.

 

Article 6

Rights of Participants

 

6.1 Contractual Obligation. The Plan shall create a contractual obligation on
the part of the Company to make distributions from the Participant’s accounts
when due.

 

6.2 Unsecured Interest. No Participant or party claiming an interest in amounts
deferred by a Participant shall have any interest whatsoever in any specific
asset of the Company or the Bank. To the extent that any party acquires a right
to receive distributions under the Plan, such right shall be equivalent to that
of an unsecured general creditor of the Company or the Bank.

 

6.3 Authorization for Trust. The Company may, but shall not be required to,
establish one or more trusts, with such trustee as the Committee may approve,
for the purpose of providing for the distribution of deferred amounts. Such
trust or trusts may be irrevocable, but the assets thereof shall be subject to
the claims of the creditors of the Bank or Company. To the extent any amounts
deferred under the Plan are actually paid from any such trust, the Company shall
have

 

7



--------------------------------------------------------------------------------

no further obligation with respect thereto, but to the extent not so paid, such
deferred amounts shall remain the obligation of, and shall be paid by, the
Company or the Bank.

 

6.4 Employment. Nothing in the Plan shall interfere with nor limit, in any way,
the right of the Bank or any affiliate of the Bank to terminate any
Participant’s employment at any time, nor confer upon any Participant any right
to continue in the employ of the Bank or any affiliate of the Bank.

 

Article 7

Withholding of Taxes

 

The Company shall have the right to require Participants to remit to the Company
an amount sufficient to satisfy any withholding tax requirements or to deduct
from all distributions made pursuant to the Plan amounts sufficient to satisfy
withholding tax requirements.

 

Article 8

Amendment and Termination

 

The Company hereby reserves the right to amend, modify, or terminate the Plan at
any time by action of the Board, provided, however, that no such amendment or
termination shall in any material manner adversely affect any Participant’s
rights to amounts previously deferred hereunder without the consent of the
Participant.

 

Article 9

Claims Procedure

 

(a) Claim. A person who believes that he is being denied a benefit to which he
is entitled under this Plan (hereinafter referred to as a “Claimant”) may file a
written request for such benefit with the Company, setting forth his claim. The
request must be addressed to the Secretary of the Board at the Company’s then
principal place of business.

 

(b) Claim Decision. Upon receipt of a claim, the Committee shall advise the
Claimant that a reply will be forthcoming within ninety (90) days and shall, in
fact, deliver such reply within such period. The Committee may, however, extend
the reply period for an additional ninety (90) days for reasonable cause. If the
claim is denied in whole or in part, the Committee shall adopt a written
opinion, using language calculated to be understood by the Claimant, setting
forth:

 

(i) The specific reason or reasons for such denial;

 

(ii) The specific reference to pertinent provisions of this Plan on which such
denial is based;

 

8



--------------------------------------------------------------------------------

(iii) A description of any additional material or information necessary for the
Claimant to perfect his claim and an explanation why such material or such
information is necessary;

 

(iv) Appropriate information as to the steps to be taken if the Claimant wishes
to submit the claim for review; and

 

(v) The time limits for requesting a review of the decision and for review of
the decision.

 

(c) Request for Review. With sixty (60) days after the receipt by the Claimant
of the written opinion described above, the Claimant may request in writing that
the Board review the determination of the Committee. Such request must be
addressed to the Secretary of the Board, at its then principal place of
business. The Claimant or his duly authorized representative may, but need not,
review the pertinent documents and submit issues and comments in writing for
consideration by the Committee. If the Claimant does not request a review of the
Committee’s determination by the Board within such sixty (60) day period, he
shall be barred and stopped from challenging the Committee’s determination.

 

(d) Review of Decision. Within sixty (60) days after receipt of a request for
review, the Board will review the Committee’s determination. After considering
all materials presented by the Claimant, the Board will provide the Claimant
with a written opinion, written in a manner calculated to be understood by the
Claimant, setting forth the specific reasons for the decision and containing
specific references to the pertinent provisions of this Plan on which the
decision is based. If special circumstances require that the sixty (60) day time
period be extended, the Secretary of the Board will so notify the Claimant and
will render the decision as soon as possible, but no later than one hundred
twenty (120) days after receipt of the request for review.

 

Article 10

Miscellaneous

 

10.1 Notice. Except as otherwise provided herein, any notice or filing required
or permitted to be given to the Company under the Plan shall be sufficient if in
writing and hand delivered, or sent by registered or certified mail to the
Secretary of the Company. Notice to the Secretary, if mailed, shall be addressed
to the principal executive offices of the Company. Notice mailed to a
Participant shall be at such address as is given in the records of the Company.
Notices shall be deemed given as of the date of delivery or, if delivery is made
by mail, as of the date shown on the postmark on the receipt for registration or
certification.

 

10.2 Nontransferability. Participant’s rights to deferred amounts credited
hereunder the Plan may not be sold, transferred, assigned, or otherwise
alienated or hypothecated, other than by will or by the laws of descent and
distribution. In no event shall the Company make any distribution under the Plan
to any assignee or creditor of a Participant.

 

9



--------------------------------------------------------------------------------

10.3 Severability. In the event any provision of the Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.

 

10.4. Costs of the Plan. All costs of implementing and administering the Plan
shall be borne by the Company or an affiliate of the Company.

 

10.5 Status under ERISA. The Plan is intended to be an unfunded plan which is
maintained primarily to provide deferred compensation benefits for a select
group of “management or highly compensated employees” within the meaning of
Sections 201, 301, and 401 of ERISA, and to therefore be exempt from the
provisions of Parts 2, 3, and 4 of Title 1 of ERISA.

 

10.6 Applicable Law. The Plan shall be governed by and construed in accordance
with the laws of the State of Missouri.

 

10.7 Successors. All obligations of the Company or the Bank under the Plan shall
be binding on any successor to the Bank or the Bank, whether the existence of
such successor is the result of a direct or indirect purchase, merger,
consolidation, or otherwise, of all or substantially all of the business and/or
assets of the Bank or the Company.

 

10